COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Bumgardner
Argued at Salem, Virginia


MICHAEL RAY SHORT
                                            MEMORANDUM OPINION * BY
v.      Record No. 2274-98-3            JUDGE RUDOLPH BUMGARDNER, III
                                               OCTOBER 26, 1999
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                    William N. Alexander, II, Judge

             Jesse W. Meadows, III, for appellant.

             Donald E. Jeffrey, III, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.


        Michael Ray Short was indicted for statutory burglary and

three charges of grand larceny.     Pursuant to a plea agreement,

he pled guilty to one charge of grand larceny of a truck, and

the trial court nolle prossed the remaining charges.        On appeal,

the defendant argues that the trial court improperly ordered him

to pay restitution for crimes for which he was not tried or

convicted.     Because the sentencing order did not order

restitution to anyone other than the owner of the stolen truck,

we dismiss this appeal.

        The defendant and a codefendant broke into an auto repair

shop.     They took a truck belonging to Brian Crews and two

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
toolboxes full of tools belonging to the shop owner, William

Andrews, and an employee, James Hubbard.

     The defendant argues the trial court erred in ordering him

to pay restitution to Andrews and Hubbard for the stolen tools.

However, the order from which the defendant appeals does not

support his contention.   The order only provides restitution to

Brian Crews, the owner of the truck stolen by the defendant.    It

contains no direction to pay restitution to either Andrews or

Hubbard.   A court speaks only through its orders, see Jones v.

Commonwealth, 24 Va. App. 636, 649, 484 S.E.2d 618, 620 (1997),

and the issues raised on this appeal are not reflected in the

order.   Accordingly, we dismiss the appeal.

                                                        Dismissed.




                               - 2 -